Citation Nr: 0935715	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from May 1979 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in September 
2004 and October 2005, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

This case has previously come before the Board.  In December 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder , hearing loss and tinnitus 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The AOJ denied reopening the claim of entitlement to 
service connection for a psychiatric disorder in February 
2001.  The appellant did not appeal.

2.  The additional evidence presented since the prior final 
rating decision is relevant and probative in regard to the 
issue of entitlement to service connection for a psychiatric 
disorder and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The February 2001 rating decision, which denied reopening a 
claim of entitlement to service connection for a psychiatric 
disorder is final.  Evidence submitted since that decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105, 7108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The appellant's claim is being 
reopened.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board notes that the claim pertaining to 
service connection for a psychiatric disorder has been the 
subject of a previous denial and the psychiatric disorder has 
been variously characterized.  In February 1989, the Board 
denied reopening the claim of entitlement to service 
connection for paranoid schizophrenia.  The Board decision 
noted no psychosis during service or within the initial post-
service year and an absence of competent evidence relating 
any psychiatric symptoms to service.  

In addition, a June 1989 rating decision reflects the AOJ's 
determination that new and material evidence had not been 
submitted sufficient to reopen the claim of entitlement to 
service connection for paranoid schizophrenia and 
psychophysiologic symptoms, and a March 1990 rating decision 
reflects a determination that new and material evidence had 
not been submitted sufficient to reopen the claim, and a June 
1995 denial notes that service connection for nervous 
disorder had been previously denied.  

The February 2001 rating decision denied reopening the claim 
of entitlement to service connection for paranoid 
schizophrenia, to include psychophysiologic symptoms, noting 
no continuity of symptomatology since service and no evidence 
of a current diagnosis.  The appellant did not file a notice 
of disagreement.  At the time of the last prior final 
decision in February 2001, the record included the service 
treatment records, post-service medical records, and the 
appellant's statements.  The evidence was reviewed and the 
AOJ denied reopening the claim based on a finding that no new 
and material evidence had been submitted.  The appellant did 
not file a notice of disagreement and the February 2001 
rating decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Since that determination, in July 2004, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a psychiatric disorder.  In September 2004, 
the AOJ noted that service connection for a psychiatric 
disorder had been denied in February 2001, and denied 
reopening the claim of entitlement to service connection for 
a psychiatric disorder, noting no new and material evidence 
had been presented since the February 2001 prior final 
denial.  

The evidence added to the record since the February 2001 
rating decision includes a June 2004 record noting a 
psychiatric evaluation and that depression medication had 
been prescribed and a July 2004 record reflects anxiety and 
claustrophobia.  The Board notes that while depression has 
been previously noted, when considered with the previous 
evidence of record, the Board finds the additional evidence 
to be probative and relevant, and thus, new and material and 
the claim is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disorder is granted.  


REMAND

In considering the claims on appeal, the Board notes that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  38 C.F.R. § 3.303 (2008).

In addition, except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  This includes an 
increase in disability.  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The appellant asserts entitlement to service connection for 
an acquired psychiatric disorder.  He contends that he was 
prescribed medication for a nervous disorder during service, 
and that he was treated as an inpatient during service in 
1982 at Fort Leonard Wood for three months.  

First, the Board notes that a December 1985 determination 
from the Social Security Administration (SSA) reflects that 
the appellant was awarded SSA disability benefits.  The 
records upon which the determination was based have not been 
associated with the claims file.  

In addition, the Board notes that in a February 1988 
statement in support of the claim, the appellant stated that 
he was advised that he was unable to re-enlist due to a 
nervous disorder.  The appellant's 201 Personnel File has not 
been associated with the claims file.  

Next, the Board notes that the social security number listed 
on various VA requests for service treatment records and VA 
records, to include on a June 1986 VA Form 00-3101a and a 
July 1986 request for inpatient records from Fort Leonard 
Wood, dated in 1982, ends in "7---."  In a December 1994 
letter, the AOJ advised the appellant that the SSA had 
verified the appellant's social security number ended in "9-
--."  The AOJ has not requested mental health records from 
Fort Leonard Wood, dated in 1982, with the correct social 
security number ending in "9---."  

The Board further notes that in response to a July 1986 AOJ 
request for records of treatment in association with a 
nervous disorder in 1982, the service department advised that 
the records had been retired/transferred to the National 
Personnel Records Center located at 9700 Page Blvd., St. 
Louis, MO 63132.  The Board notes that in a July 1988 VA Form 
21-4138, the appellant's representative asserted that there 
were additional service treatment records that had not been 
associated with the claims file, and also noted additional 
active duty prior to the dates for which the service medical 
records had been previously requested, noting two additional 
years of active duty.  In a September 1988 response to a 
request for records, the National Personnel Records Center 
advised that the inquiry had been forwarded to the U.S. Army 
Reserve Personnel Center in St. Louis, MO 63132-5200 for 
reply.  The response from the Army Reserve Personnel Center 
is not associated with the claims file and the Board notes 
that the dates of any Reserve service have not been verified.  

The Board notes that a July 1976 National Guard examination 
report shows that psychiatric examination was normal, and as 
noted in the Board's February 1989 remand, service treatment 
records reflect various complaints, to include an impression 
of suspected psychophysiologic symptoms.  Additionally, a 
September 1980 record notes somatization and a December 1980 
record reflects the appellant's complaints of his eyes giving 
him the sensations of objects moving slowly, and possible 
depression was noted in October 1981.  

In addition, VA inpatient records, dated from July 1985 to 
August 1985, reflect an AXIS I diagnosis of paranoid 
schizophrenia and an Axis III diagnosis of acute 
extrapyramidial side effects of Haldol.  The records note 
that, in the emergency room, the appellant's father stated 
that the appellant had been behaving in a strange manner 
since separation from service, and that his behavior had more 
recently become hostile, argumentative and withdrawn.  It was 
noted that the appellant told the admitting physician that he 
had had auditory hallucinations since 1982 when he was 
admitted to Fort Leonard Wood for three months, and that he 
had had medications prescribed during service, both at Fort 
Leonard Wood and in Korea.  The records reflect the 
appellant's description of having been a lonely child and a 
loner in high school, which was noted to suggest a premorbid 
schizoid personality.  It was noted that the appellant's 
history with the complaints of auditory hallucinations and 
bizarre behavior were entirely consistent with the diagnosis 
of paranoid schizophrenia with an onset between the ages of 
25 and 27.  

In addition, VA inpatient treatment records, dated from 
February 1988 to March 1988, reflect a diagnosis of paranoid 
schizophrenia in remission, with a history of schizophrenia 
since 1980.  It was noted that inpatient treatment records, 
dated in November 1987, reflected that the appellant had been 
in an acute psychotic state, requiring extensive treatment 
and confinement.  

VA treatment records, dated in March 2001 and June 2004, 
reflect treatment for depression and a June 1994 VA record 
notes treatment for paranoid schizophrenia with a private 
doctor.  The Board notes that the private mental health 
treatment records are not associated with the claims file.  

In this case, the Board finds that there is insufficient 
evidence to make a determination as to whether an acquired 
psychiatric disorder is related to service.  Thus, further 
development is in order.  

In regard to the claims of entitlement to service connection 
for hearing loss and tinnitus, the Board notes that a 
National Guard audiologic evaluation in July 1976 showed 
puretone thresholds, in decibels, to include a finding of 25 
at 500 Hertz on the right and 30 at 2000 and 3000 Hertz on 
the left.  In addition, service treatment records, to include 
a September 1980 record, notes mild serous otitis on the 
right and records dated in February 1981, March 1981 and 
October 1981, reflect complaints of a left earache and 
decreased hearing in the left ear with tinnitus.  In 
addition, the Board notes that a September 2004 VA record 
notes a history of hearing loss since service, and VA 
audiologic evaluation in January 2006 showed moderate to 
moderately severe mixed hearing loss on the right and 
sensorineural hearing loss on the left.  A March 2007 record 
notes that audiologic tests results were invalid and 
unreliable noting less than maximal effort, and the examiner 
noted that any further evaluation should be accomplished by a 
different audiologist.  

In this case, there are relevant in-service findings in 
regard to hearing loss and tinnitus and relevant post service 
evidence, to include VA examinations.  However, an opinion in 
regard to etiology is not associated with the VA examination 
reports.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  In light of the in-service and post-service 
findings, the Board finds that a nexus opinion should be 
obtained, and can be obtained without further audiologic 
evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's 
SSA records to include any decisions and 
the medical records, upon which any 
decision was based.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should make a request for 
service treatment records, including 
records relating to hospitalization at 
Fort Leonard Wood in 1982, using the 
correct social security number.  

3.  The AOJ should obtain the appellant's 
201 Personnel File.  All records 
associated with that effort should be 
associated with the claims file.  

4.  The AOJ should verify all dates of the 
appellant's Reserve service, including any 
active service or active duty for training 
performed while in the Reserves.  

5.  The AOJ should request that the 
appellant provide any relevant private 
treatment records.  

6.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified 
psychiatric disorder.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA psychiatrist express the opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any currently identified psychiatric 
disorder is related to service.    

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

7.  The AOJ should send the claims file to 
a VA audiologist.  The AOJ should request 
that the examiner express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any hearing loss disability or 
tinnitus is related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

8.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


